Citation Nr: 0003064	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-42 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left 
leg injury, status post fasciotomy and tenosynovectomy for 
muscle herniation, compartment syndrome and fibrocystic mass, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Cleveland Regional 
Office (RO) June 1992 rating decision which temporarily 
increased evaluation for the veteran's service-connected 
residuals of a left lower leg injury to 100 percent under 
38 C.F.R. § 4.30, effective from December 12, 1991 to January 
31, 1992; assigned a 10 percent evaluation, effective from 
February 1, 1992 to March 11, 1992; assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.30, effective from 
March 12, 1992 to April 30, 1992; and resumed the 10 percent 
evaluation, effective May 1, 1992.

In August 1994, the RO increased the evaluation of the 
veteran's service-connected residuals of a left lower leg 
injury from 10 to 20 percent.  In July 1996, the RO again 
increased the evaluation for his residuals of a left lower 
leg injury from 20 to 30 percent.  On a claim for an original 
or increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In May 1997, the issues of entitlement to an increased rating 
for residuals of a left lower leg injury, evaluated as 30 
percent disabling, and entitlement to extensions of temporary 
total disability evaluations based upon periods of convalesce 
beyond January 31, 1992 and April 30, 1992 were before the 
Board.  At that time, the Board denied the veteran's claims 
for extensions of temporary total disability evaluations 
based upon periods of convalesce beyond January 31, 1992 and 
April 30, 1992.  The issue of an increased rating for 
residuals of a left lower leg injury, evaluated as 30 percent 
disabling, was remanded for further development of the 
evidence.  As such, the only issue now on appeal is as stated 
on the title page of this decision.

The Board notes that, by July 1996 rating decision, the RO 
granted service connection for the veteran's low back 
disability secondary to his service-connected residuals of a 
left lower leg injury, and assigned it a 10 percent 
disability evaluation. A 10 percent evaluation also is in 
effect for traumatic arthritis of the left knee. 

By March 1999 rating decision, the RO denied the veteran's 
claim for an increased evaluation for his service-connected 
low back disability, rated as 10 percent disabling.  The 
Board observes that the veteran has not filed a Notice of 
Disagreement as to the RO's March 1999 denial of this claim.  
Accordingly, this issue is not before the Board at this time.


FINDINGS OF FACT

1. The veteran's residuals of a left lower leg injury are 
commensurate with complete paralysis of the anterior tibial 
nerve.

2. An exceptional or unusual disability picture is not 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of a left lower leg injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8523 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with the 
residuals of his left lower leg injury are more disabling 
than reflected by the currently assigned 30 percent 
disability evaluation.  Thus, he maintains that an increased 
evaluation is warranted for his residuals of a left lower leg 
injury.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his residuals of a left lower leg injury (within 
the competence of a lay party to report) is sufficient to 
well ground his claim.  Thus, the Board finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the VA duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's residuals of a left lower left leg injury are 
evaluated under Diagnostic Code 8523.

Diagnostic Code 8523 provides a 30 percent rating when there 
is complete paralysis of the anterior tibial nerve manifested 
by loss of dorsal flexion of the foot.  38 C.F.R. § 4.124a.

Service medical records disclose that the veteran sustained a 
crush injury to the left leg in June 1975. In December 1975, 
it was noted that the injury had resolved with minimal 
residuals. Neurological examination in June 1976 was normal.

Historically, the Board notes that the RO granted service 
connection for the veteran's residuals of a left lower leg 
injury by June 1983 rating decision.  A noncompensable 
disability evaluation was assigned at that time.

In December 1991, the veteran underwent repair of a muscle 
herniation of the medial aspect of the left lower leg.

A wide fasciotomy with decompression of the lateral 
compartment of the left lower leg was performed in March 
1992. 

As reported earlier, by June 1992 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
residuals of a left lower leg injury to 10 percent, effective 
from February 1, 1992 to March 11, 1992, and effective May 1, 
1992.  The veteran appealed this decision.

On VA medical examination in May 1992, the veteran was unable 
to toe stand on his left leg.  Range of motion testing 
revealed that his left ankle everted to 5 degrees, inverted 
to 10 degrees, dorsiflexed to 0 degrees and plantar flexed to 
20 degrees.  Decreased sensory functions were found in the 
anterior tibial region of his left foot.  X-ray examination 
of his left leg revealed an old anterior tubercle separation.  
The diagnosis was crush injury to the left leg and post 
operative fasciotomy.

In a September 1992 statement, H. S., M.D., reported that, in 
September 1992, the veteran underwent surgery for a torn 
medial meniscus of the left knee, reactive synovitis of the 
medial and lateral compartments, a tibial spur and 
hypertrophied synovial plica.

Private medical records, dated from March to June 1993, from 
Hanger Orthopedics, show that the veteran was fitted for a 
knee-ankle-foot orthosis (KAFO) in March 1993.

In a May 1993 statement, T. W., M.D., reported that he had 
prescribed the veteran a long leg KAFO brace because of 
extreme pes planus on the veteran's left foot, lack of active 
inversion in his left ankle and a gait deviation which was 
marked by a severe valgus in his left knee and ankle.

On VA medical examination in July 1993, the veteran's passive 
range of left ankle motion was dorsiflexion to 5 degrees and 
plantar flexion to 30-35 degrees.  His inversion and eversion 
were unremarkable and his sensory was intact.  Examination of 
his left leg revealed decreased muscle tone and some slight 
atrophy.  Neurological examination revealed that he was 
unable to squat and arise.  His sensation appeared to be 
intact and there was minimal tenderness to palpation on 
plantar and dorsiflexion.  It was noted that he walked with a 
limp even though he had a full length prosthetic device.  X-
ray examination of his left lower leg revealed normal 
findings.  The pertinent impressions were status post crush 
injury to leg, status post fasciotomy, status post injury to 
ankle or foot with what appeared to be nerve damage and foot 
drop, and chondromalacia of the knee status post arthroscopic 
surgery.

At his January 1994 hearing, the veteran testified that his 
left foot dropped down slightly to the point where he was 
unable to pick himself up.  He also testified that he wore a 
brace on his left leg.

In a statement, received in March 1994, Dr. S. reported that, 
in September 1992, the veteran underwent surgery for a torn 
medial meniscus of the left knee, reactive synovitis, a 
tibial spur and hypertrophied synovial plica.  He also 
reported that the veteran's recuperation time had been from 6 
to 8 weeks.

On VA medical examination in May 1996, clinical evaluation of 
the veteran's left lower extremity revealed that his left 
ankle turned inward and that he had valgus of the left knee.  
His range of left ankle motion was dorsiflexion to 5 degrees 
and plantar flexion to 45 degrees.  Neurological examination 
of his left lower extremity revealed some decreased 
sensation.  X-ray examination of his left ankle revealed 
normal findings.  The examiner reported that the veteran had 
left foot drop from paralysis of his left saphenous and 
peroneal nerves.

VA outpatient treatment records, dated from May 1996 to 
February 1999, show that the veteran was seen with complaints 
of left knee swelling in January 1999.  Examination of his 
left knee revealed that the medial and lateral collateral 
ligaments were normal.  It was noted that he wore a long leg 
brace for a drop foot and knee instability.  The impression 
was drop foot secondary to an old peroneal nerve injury.

In a statement, received in August 1996, T. L., M.D., 
reported that the veteran experienced pain and swelling in 
his left knee.  Dr. L. also reported that the veteran most 
likely had a torn meniscus.

On VA fee-basis examination in June 1998, the veteran 
reported that he experienced weakness and instability in his 
left lower limb.  Examination of his left lower extremity 
revealed that he ambulated with a full left leg brace.  It 
was noted that his left leg abducted outward in a very 
awkward position.  Neurologic examination of his left lower 
extremity did not reveal a gross neurologic deficit.  His 
left ankle had a full and painless range of motion.  The 
pertinent diagnoses were chronic left knee sprain, history of 
mass left calf with apparent chronic compartment syndrome 
status post fasciotomies and status post left calcaneal 
surgery.  The examiner reported that the veteran's subjective 
complaints were out of proportion to any objective 
abnormalities, and that there were no objective conditions 
which justified his use of a long left leg brace.  He further 
reported that the veteran appeared to have a conversion 
reaction which contributed to his presentation.  It was noted 
that, while the veteran's pain significantly limited his 
functional ability during flare ups and extended use, this 
was due to psychological and functional factors rather than 
an objective organic condition.  It was also noted that the 
veteran's weakened movement, excessive fatigability and 
incoordination on the affected joints were on a functional 
basis rather than an organic basis.

On VA neurologic examination in June 1998, straight leg 
raising testing revealed the veteran's left calf was 
subjectively positive to 80 degrees.  Pin prick, light touch 
and temperature revealed a subjective decrease in sensation 
below his left knee.  All other reflexes were present.  When 
standing, his left leg was held abducted and his left ankle 
flexed internally.  No subjective evidence of peripheral 
neuropathy or sciatica was found.  The pertinent impression 
was that the veteran had a residual loss of nerve function of 
the medial portion of the left calf probably secondary to 
surgery.

By February 1999 addendum, the examiner who conducted the 
June 1998 VA medical examination indicated that his 
conclusion that the veteran had a conversion reaction was 
based upon numerous inconsistencies and nonorganic signs that 
he found during the course of his examination of the veteran.

By February 1999 addendum, the examiner who conducted the 
June 1998 VA neurologic examination reported that there was 
no objective evidence that the veteran had a neurological 
deficit.

By March 1999 addendum, the examiner who conducted the June 
1998 VA neurologic examination reported that the veteran's 
ability to work was not limited on the basis of an underlying 
neurological injury.

On VA neurologic examination in June 1999, it was noted that 
the veteran had paralysis of his left anterior tibial nerve 
and profound weakness of his left lower extremity.  It was 
also noted that he wore a left knee brace, that he had 
trouble walking with the brace and that he was nearly 
crippled without the brace.  Examination of his left lower 
extremity revealed that his knee had a severe valgus 
abnormality when he walked with 20 degrees of angulation.  He 
had a mild foot drop and his foot muscles were profoundly 
weak.  He had a decreased pin prick sensation on his foot and 
leg and the reflexes of his Achilles tendon were weak.  His 
left ankle and knee both had a full range of motion.  No 
joint laxity was detected.  Electromyograph (EMG) and nerve 
conduction studies (NCS) of the veteran's left lower 
extremity did not reveal any abnormalities.  The impression 
was that the veteran appeared to have a significant amount 
pain secondary to a leg and foot injury that he sustained 
during his period of service.  The examiner reported that the 
veteran had a significant left leg injury which impaired his 
function and caused him to be unemployed.  The examiner also 
reported that the veteran had a partial foot drop.

A review of the claims folder discloses that the primary 
residuals of the inservice left leg injury have been properly 
classified as neurologic in nature. No significant muscle 
damage has been reported, and no tenderness or pain 
associated with residual surgical scars has been noted. 
Rather, mild foot drop, impaired sensation, pain, and 
weakness, consistent with nerve damage, have been evident. 
Examiners who have recently evaluated the veteran disagree as 
to the extent of the residuals of the service-connected left 
leg injury. Although the two fee-basis physicians who 
examined the veteran in June 1998 essentially concluded that 
there was no evidence of a neurologic deficit of the left 
leg, a third fee-basis physician who examined the veteran in 
June 1999 said the veteran had sustained a significant left 
leg injury which impaired his function. Nevertheless, the 
highest evaluation, 30 percent, has been assigned under the 
appropriate diagnostic code, 8523, for complete paralysis of 
the anterior tibial nerve. It is observed that the examiner 
in June 1999, who was impressed by the degree of residual 
disability, agreed that it was the anterior tibial nerve 
which was affected. Accordingly, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's service-connected residuals of a left lower leg 
injury under Diagnostic Code 8523. 

Under 38 C.F.R. § 3.321(b)(1) there is an additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  Further, 
to accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

The Board has considered rating the veteran's residuals of a 
left lower leg injury on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The recent 
evidence, however, does not show that the veteran has been 
hospitalized frequently for his residuals of a left lower leg 
injury.  In addition, while the examiner who conducted the 
most recent VA neurologic examination reported that the 
veteran had a significant left leg injury which caused him to 
be unemployed, the examiner who conducted the June 1998 VA 
neurologic examination reported that the veteran's ability to 
work was not limited by an underlying neurological injury.  
Further, it has not been specifically demonstrated that the 
residuals of the veteran's left lower leg injury have 
markedly interfered with employment.  Thus, an extraschedular 
evaluation is not in order.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a higher disability evaluation.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an 
increased evaluation for the veteran's residuals of a left 
lower leg injury.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


ORDER

An evaluation in excess of 30 percent for residuals of a left 
leg injury, status post fasciotomy and tenosynovectomy for 
muscle herniation, compartment syndrome and fibrocystic mass, 
is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

